                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 PPT RESEARCH, INC.,                                 Civil Action No. 5:20-cv-02645-JLS

                       Plaintiff,

        v.

 SOLVAY USA, INC., d/b/a SOLVAY-
 RHODIA, SOLVAY, AND SOLVAY USA;
 and RHODIA OPERATIONS S.A.S. d/b/a
 RHODIA-SOLVAY, SOLVAY-RHODIA,
 RHODIA, RODIA S.A., RHODIA-FRANCE,
 RHODIA, INC., AND RHODIA GROUP.,

                       Defendants.



  DECLARATION OF LAURENT THOMAS IN SUPPORT OF SOLVAY USA, INC.'S
  MOTION TO COMPEL ARBITRATION AND TO DISMISS THE COMPLAINT, OR
               ALTERNATIVELY, ST AY PROCEEDINGS

I, Laurent Thomas, declare as follows:

       1.     I am currently Executive Vice President Oil and Gas for Solvay's Novecare

   Global Business Unit. From November 2013 through August 2019, I was Vice President of

   Strategy for Solvay's Novecare Global Business Unit.

       2.     I am familiar with the Reciprocal Confidentiality Agreemet1t ("RCA") entered

   into between Rhodia Operations S.A.S ("Rhodia") and PPT Research, Inc. ("PPT") effective

   June 9, 2014. I executed this RCA on behalf of Rhodia and I had authority to do so. My

   signature appears on page 5 for Rhodia. A true and correct copy of this RCA is attached to

   this declaration as Exhibit 1.

       3.      I am also familiar with the First Amendment to Reciprocal Confidentiality

   Agreement dated as of August 07, 2014 between PPT and Rhodia as well as by Solvay USA
    Inc. who became added as a party to the RCA. I executed the First Amendment to

    Reciprocal Confidentiality Agreement on behalf of Solvay USA Inc. and I had authority to

    do so. My signature appears on page 3 of the First Amendment to Reciprocal Confidentiality

    Agreement for Solvay USA Inc. A true and correct copy of this First Amendment to

    Reciprocal Confidentiality Agreement is attached to this declaration as Exhibit 2.

          4.          I am familiar with the Technology License Agreement ("TLA"), effective

    February 20, 2015, entered into between PPT and Solvay USA Inc. John Foley signed the

    TLA for Solvay USA Inc. with proper authority as VP GM Novecare NA. I recognize John

    Foley's signature on page 18 of the TLA. A true and correct copy of the TLA is attached to

    this declaration as Exhibit 3.

          5.          I am also familiar with the First Amendment to Technology License Agreement

    effective as of April 6, 2016 between PPT and Solvay USA Inc. I signed the First

    Amendment to Technology License Agreement on page 5 for Solvay USA Inc. and I had

     authority to do so. A true and correct copy of the First Amendment to Technology License

     Agreement is attached to this declaration as Exhibit 4.

          I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and accurate.

          Executed this )Oday of June 2020, in Princeton, New Jersey.



                                                          LaucenfThomas

Ni\l-l 513623272v I




                                                    -2-
